     Case 4:19-cv-00427-MW-MJF Document 7 Filed 09/06/19 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

CHERYL WEIMAR and
KARL WEIMAR,

             Plaintiffs,

v.                                        CASE NO: 4:19-cv-427

THE FLORIDA DEPARTMENT
OF CORRECTIONS, an agency of the
State of Florida,
JOHN DOE 1, an individual,
JOHN DOE 2, an individual,
JOHN DOE 3, an individual,
JOHN DOE 4, an individual,

             Defendants.
                                    /

       DEFENDANT’S RESPONSE TO EMERGENCY MOTION TO
       DOCUMENT PLAINTIFF CHERYL WEIMAR’S INJURIES,
      PHYSICAL CONDITION, AND MENTAL CONDITION WITH
     PHOTOGRAPHS AND VIDEOS AND TO PRESERVE EVIDENCE

       The Defendant State of Florida, Department of Corrections (“DOC”),

responds pursuant to the Court’s Order Directing Expedited Response (Doc. 5)

to the Plaintiffs’ Emergency Motion to Document Plaintiff Cheryl Weimar’s

Injuries, Physical Condition, and Mental Condition with Photographs and

Videos and to Preserve Evidence,” (Doc. 4), (“Motion”). The Defendant

believes this response to be moot because opposing counsel has informed DOC
   Case 4:19-cv-00427-MW-MJF Document 7 Filed 09/06/19 Page 2 of 5




that he intends to appear at the hospital where the Plaintiff Cheryl Weimar is

located, regardless of the Defendant’s response. In order to avoid disruption the

Defendant will allow the Plaintiff’s counsel and investigator to engage in

photography and video-recording. It will insist that the interior window of the

room adjacent to the hallway be left open so that the photography and video

recording can be visually observed by the DOC’s security personnel and

counsel. In further response the Defendant says as follows.

      The Plaintiffs ask the Court “to permit their counsel to document the

Plaintiff Cheryl Weimar’s injuries, physical condition, and mental condition

with photographs and videos.” As the Plaintiffs’ Motion notes, the Defendant

has never denied the Plaintiff access to her attorneys. The issues addressed in

the Plaintiffs’ Motion arose only in the context of the Plaintiffs’ intention to

bring photography and video-recording equipment into the location in which

the Plaintiff was located, a hospital which is not a DOC facility but in which the

Plaintiff, an inmate in the custody and control of the DOC is being treated.

      The Defendant does not object to the Plaintiffs’ counsel access to

photograph and video the Plaintiff, who is an inmate under the custody and

control of the DOC but currently is being treated at a hospital which is not a

DOC facility. But because the Plaintiff Weimar is under the custody and control
   Case 4:19-cv-00427-MW-MJF Document 7 Filed 09/06/19 Page 3 of 5




of DOC, her current location must be treated in a way which protects the

security of that location. DOC therefore wished the Court’s Order directing

access to include certain conditions.

      In order to prepare for its response, the Defendant conferred in an attempt

to agree to the following conditions which would be imposed due to the

Plaintiff’s status as an inmate under the custody and control of DOC, including

advance notice and the ability of DOC attorneys visually to observe the

photography and video recording. In the midst of these discussions, Plaintiffs’

counsel announced that he and his investigator would appear at the Hospital on

Saturday, September 7, 2019, at 1:00 p.m., regardless of the response and the

conditions which were sought in the discussions. The Defendant, in order to

avoid disruption, will allow the Plaintiffs’ attorney and investigator access.

      The conditions which the Defendant sought, which appear to be moot

were as follows:

      1.     The individual(s) granted access to the Plaintiff must have passed

the requisite background check to visit an inmate;

      2.     The visit must be scheduled with no less than 24 hours’ advance

notice in order to provide the Defendant sufficient time to ensure proper

security measures can be taken;
   Case 4:19-cv-00427-MW-MJF Document 7 Filed 09/06/19 Page 4 of 5




       3.    The Defendant is permitted to have security personnel and its

counsel visually observe the photography, out of earshot. The parties have

agreed that the observation may occur from outside the room in which the

Plaintiff’s located, through an interior window; and

       4.    The pictures and videos must be limited in scope to the Plaintiff

and will not include the space in which she is currently being treated at a

hospital, for the limited purpose of “document[ting] Plaintiff Cheryl Weimar’s

condition through photographs and videos as evidence in this matter.” (Doc. 4

at ¶ 11).

                                       Respectfully submitted,

                                       /s/Thomas M. Gonzalez
                                       Thomas M. Gonzalez
                                       Florida Bar No. 192341
                                       GrayRobinson, P.A.
                                       401 East Jackson Street, Suite 2700
                                       Tampa, Florida 33602
                                       Telephone: (813) 273-5000
                                       Facsimile: (813) 273-5145
                                       thomas.gonzalez@gray-robinson.com
                                       Attorney for the Defendant

                    LOCAL RULE 7.1(F) CERTIFICATE

       Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of

Florida, the undersigned hereby certifies that the foregoing response contains

809 words.
   Case 4:19-cv-00427-MW-MJF Document 7 Filed 09/06/19 Page 5 of 5




                                      /s/Thomas M. Gonzalez
                                      Thomas M. Gonzalez


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has

been furnished this 6th day of September, 2019, by CM/ECF electronic filing to

the Clerk of Court and to the following:

Ryan J. Andrews
John M. Vernaglia
Steven R. Andrews
The Law Offices of Steven R. Andrews, P.A.
822 North Monroe Street
Tallahassee, Florida 32303
ryan@andrewslaw.com
john@andrewslaw.com
steve@andrewslaw.com


                                      /s/ Thomas M. Gonzalez
                                      Attorney
